DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 29, 2021 has been entered.
Response to Amendment
The amendment filed October 29, 2021 has been entered. Claims 1-2,5,7-9,18-19,24,32-33, 39, 41, 43, 47, 49, 53-55, 62 and 70-74 are pending in the application, claims 39, 41, 43, 47, 49, 53-55, 62 and 71 are withdrawn as directed to a non-elected species or invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, 7-9, 18-19, 24, 32-33, 70,  and 72-74 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 24 recites the limitation “its distal end” in line 11. It is unclear what element “its” is refereeing to. For the sake of examination, the limitation will be interpreted as reciting “the distal end”.
Claim 72 recites the limitation “its distal end” in line 8. It is unclear what element “its” is refereeing to. For the sake of examination, the limitation will be interpreted as reciting “the distal end”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 24, and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Marco (US 8267888).
Regarding claim 1, Marco discloses a gastric residence system (210, Fig 16) for administration to a stomach of a patient (Col 4, lines 49-51), comprising: an elastomer component (Col 4, lines 57-61; “polymer with elastic properties”), wherein the elastomer component (one of the panels 212, Fig 17; As 
The embodiment of Fig 16 of Marco discloses all of the elements of the invention as discussed above, however, is silent regarding a container that provides a constraining force in the compacted form 
Marco further teaches a container (“stabilizer”; Col 8, lines 2-4) that provides a constraining force and releasing the constraining force provided by the container allowing the gastric residence system to enter an uncompacted form (Col 7, lines 52-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gastric residence system disclosed by Marco to include a container as further taught by Marco in order to have a system that can maintain that tension and to hold the compacted form in a swallowable form until reaching the stomach (Col 7, lines 52-60).

    PNG
    media_image1.png
    288
    229
    media_image1.png
    Greyscale

Regarding claim 24, Marco discloses a gastric residence system (210, Fig 16) for administration to a stomach of a patient (Col 4, lines 49-51), comprising: an elastomer component (one of the panels 212, Fig 17; As stated in Col 4, lines 57-61, the panels can be made of an elastic polymer), wherein the elastomer component is mono-concave (Col 9, lines 20-25; The curved shape of one of the panels can be interpreted as mono-concave as seen in Fig 16); a plurality of at least three carrier polymer-agent components (the other three panels 212, Fig 17) comprising a carrier polymer and a therapeutic agent or a salt thereof (Col 20, lines 45-56; the therapeutic agent is infused into, mixed with or coated onto 
The embodiment of Fig 16 of Marco discloses all of the elements of the invention as discussed above, however, is silent regarding a container that provides a constraining force in the compacted form and releasing the constraining force provided by the container allowing the gastric residence system to enter an uncompacted form.
Marco further teaches a container (“stabilizer”; Col 8, lines 2-4) that provides a constraining force and releasing the constraining force provided by the container allowing the gastric residence system to enter an uncompacted form (Col 7, lines 52-60).


    PNG
    media_image1.png
    288
    229
    media_image1.png
    Greyscale

Regarding claim 72, Marco discloses a gastric residence system (210, Fig 16) for administration to a stomach of a patient (Col 4, lines 49-51), comprising: an elastomer component (Col 4, lines 57-61; “polymer with elastic properties”), wherein the elastomer component is concavo-convex (Col 9, lines 20-25; The curved shape of one of the panels can be interpreted as concave on one side and convex on the other as seen in Fig 16); a plurality of at least three carrier polymer-agent components (the other three panels 212, Fig 17) comprising a carrier polymer and a therapeutic agent or a salt thereof (Col 20, lines 45-56; the therapeutic agent is infused into, mixed with or coated onto the device), wherein each of the plurality of carrier polymer-agent components is an elongate member comprising a proximal end (end of panel 212 engaging the bottom 214, Fig 17), a distal end (end of panel 212 distal from the end engaging the bottom 214, Fig 17), and an outer surface therebetween; wherein the proximal end of each elongate member is attached to the elastomer component and projects radially from the elastomer component, each elongate member having its distal end not attached to the elastomer component and located at a 
The embodiment of Fig 16 of Marco discloses all of the elements of the invention as discussed above, however, is silent regarding a container that provides a constraining force in the compacted form and releasing the constraining force provided by the container allowing the gastric residence system to enter an uncompacted form.
Marco further teaches a container (“stabilizer”; Col 8, lines 2-4) that provides a constraining force and releasing the constraining force provided by the container allowing the gastric residence system to enter an uncompacted form (Col 7, lines 52-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gastric residence system disclosed by Marco to include a container as further taught by Marco in order to have a system that can maintain that tension and to hold the compacted form in a swallowable form until reaching the stomach (Col 7, lines 52-60).

    PNG
    media_image1.png
    288
    229
    media_image1.png
    Greyscale

Claims 1, 2, 9, 18, 19, and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Laby (US 3844285) in view of Sonobe (EP 0415671).
Regarding claim 1, Laby discloses a gastric residence system (device of Fig. 6) for administration to a stomach of a patient, comprising: an elastomer component (32, Fig 6), wherein the elastomer component is mono-concave (See Fig 7; the bend creates a concave surface); a plurality of agent components (31, Fig 6) comprising a therapeutic agent or a salt thereof (Col 8, lines 13-15), wherein each of the plurality of carrier polymer-agent components comprises an elongate member comprising a proximal end (end connected to the elastomer component 32), a distal end (end furthest from the elastomer component 32), and an outer surface therebetween; wherein the proximal end of each elongate member is attached to the elastomer component and projects radially from the elastomer component, each elongate member having its distal end not attached to the elastomer component and located at a larger radial distance from the elastomer component than the proximal end (See Fig 7); wherein the gastric residence system has a compacted form when within a container (33, Fig 6) that provides a constraining force (See Fig 6), and is suitable for administration orally or through a feeding tube in the compacted form (Col 4, lines 21-29); and has an uncompacted form resulting from elastic recoil of the gastric residence system when released from the constraining force provided by the 
Laby is silent regarding there being at least three carrier polymer-agent components comprising a carrier polymer and a therapeutic agent or a salt thereof and wherein the elastomer component is attached directly or indirectly to each elongate member by an intercomponent anchor.
Sonobe teaches a gastric residence system for administration to a stomach of a patient, comprising an elastomer component (A, Fig 6); a plurality of at least three carrier polymer-agent components (B, Fig 6) comprising a carrier polymer (Page 2, line 52- Page 3, lines 4) and a therapeutic agent or a salt thereof (Page 5, line 26); and wherein the elastomer component is attached directly or indirectly to each elongate member by an intercomponent anchor (See annotated Fig 6b below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the agent components disclosed by Laby to have three carrier polymer-agent components with a Y-shape configuration comprising a carrier polymer and a therapeutic agent or a salt thereof as disclosed by Sonobe in order to have a device shaped so as not to hinder passage of food in the stomach and be usable with all drugs which are absorbed through the digestive tract (Abstract; Page 5, lines 27-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Laby to include intercomponent anchors and overmolded joint part (C, Fig 6c) as taught by Sonobe in order to have a joint between the elastomer component and carrier polymer-agent components that has a strength and durability to allow the device to be retained for a definite period of time against gastric motility (Page 4, lines 4-10).

    PNG
    media_image2.png
    272
    257
    media_image2.png
    Greyscale

 Regarding claim 2, the modified invention of Laby and Sonobe discloses all of the elements of the invention as discussed above. The modified invention further discloses a first portion (portion of the tab closest to the elastomer A, Fig 6b) of each intercomponent anchor (See annotated Fig 6b above -Sonobe) is located within the elastomer component (A, Fig 6b -Sonobe) (since the intercomponent anchor is formed with the elastomer, the first portion is within the elastomer), and a second portion (portion of the tab furthest from the elastomer A, Fig 6b) of each intercomponent anchor is located within a corresponding segment of linker (C, Fig 6c), wherein each corresponding segment of linker is also attached directly or indirectly to a corresponding one of the elongate members (Page 3, lines 25-29). 
Regarding claim 9, the modified invention of Laby and Sonobe discloses further discloses the first segment of each linker (C, Fig 6c -Sonobe) overmolded over the corresponding second portion of the intercomponent anchors (See annotated Fig 6b above -Sonobe) (Page 3, lines 25-29; See Fig 6c -Sonobe).
Regarding claim 18, Laby and Sonobe are silent regarding the maximum folding force of the gastric residence system occurs when the elongate members are at an angle between about 0 degrees and about 70 degrees from the fully unfolded plane of the system. It would have been obvious to one In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 19, Laby and Sonobe are silent regarding the gastric residence system has an x-y bending force of at least about 0.2 newtons. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the gastric residence system to include an x-y bending force of at least about 0.2 newtons since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 73, the modified invention of Laby and Sonobe discloses all of the elements of the invention as discussed above. The modified invention further discloses a first portion (portion of the tab closest to the elastomer A, Fig 6b) of each intercomponent anchor (See annotated Fig 6b below -Sonobe) is located within the elastomer component (A, Fig 6b -Sonobe) (since the intercomponent anchor is formed with the elastomer, the first portion is within the elastomer), and a second portion (portion of the tab furthest from the elastomer A, Fig 6b) of each intercomponent anchor is located within a corresponding segment of linker (C, Fig 6c), wherein each corresponding segment of linker is also attached directly or indirectly to a corresponding one of the elongate members (Page 3, lines 25-29).

    PNG
    media_image3.png
    254
    279
    media_image3.png
    Greyscale

Claims 2 and 8 is rejected under 35 U.S.C. 103 as being unpatentable over Laby (US 3844285) in view of Sonobe (EP 0415671). *alternate rejection of claim 2 to teach the elements of claim 8*
Regarding claim 2, the modified invention of Laby and Sonobe discloses all of the elements of the invention as discussed above. 
Sonobe teaches an additional embodiment (Fig 5) wherein the intercomponent anchors are tabs integrally formed with the carrier polymer-agent components B (as seen in annotated Fig 5 below) such that a first portion (portion of the tab furthest from the carrier polymer-agent component B, Fig 5) of each intercomponent anchor (See annotated Fig 5 below) is located within the elastomer (See Fig 5c; Page 3, lines 22-24), and a second portion (portion of the tab closest to the carrier polymer-agent component B, Fig 5) of each intercomponent anchor is located within: c) a corresponding one of the elongate members (since the intercomponent anchor is formed with the elongate members, the second portion is within the elongate members).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the intercomponent anchor integral with the elastomer with an intercomponent anchor integral with the elongate members since Sonobe teaches the two intercomponent anchors could be used to achieve the same result of adhering the elastomer and elongate members to one another (Page 4, lines 4-8) and thus were art-recognized equivalents at the 

    PNG
    media_image4.png
    409
    462
    media_image4.png
    Greyscale

Regarding claim 8, the modified invention of Laby and Sonobe further discloses the elastomer (A, Fig 3a -Sonobe) is overmolded over the first portions of the intercomponent anchors (See annotated Fig 5 above -Sonobe) (Page 3, lines 22-24 -Sonobe).
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Laby (US 3844285) in view of Sonobe (EP 0415671) and further in view of Bromberg (US 2002/0022048).
Regarding claim 5, the modified invention of Laby and Sonobe discloses all of the elements of the invention as discussed above. The modified invention is silent regarding the linker comprises hydroxypropyl methyl cellulose acetate succinate (HPMCAS) and polycaprolactone (PCL); or wherein the linker comprises poly(lactic-co-glycolic acid) (PLGA). 
Bromberg teaches using poly(lactic-co-glycolic acid) (PLGA) in the construction of a drug delivery residence system (Para 0026; Para 0030). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the linker disclosed by Laby and Sonobe to comprise PLGA in order to 
Regarding claim 7, the modified invention of Laby, Sonobe and Bromberg disclose the linker (C, Fig 6c –Sonobe modified by Bromberg to include PLGA) further comprises a plasticizer selected from the group consisting of triacetin, triethyl citrate, tributyl citrate, poloxamers, polyethylene glycol, polypropylene glycol, diethyl phthalate, dibutyl sebacate, glycerin, castor oil, acetyl triethyl citrate, acetyl tributyl citrate, polyethylene glycol monomethyl ether, sorbitol, sorbitan, a sorbitol-sorbitan mixture, and diacetylated monoglycerides (“triacetin,….,triethyl citrate”, Page 4, lines 33-48 -Sonobe). Sonobe’s plasticizer can be mixed with a linker material like that taught by Bromberg to further control the degradation of the linker (Para 0030 –Bromberg).
Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Marco (US 8267888).
Regarding claim 32, Marco is silent regarding the maximum folding force of the gastric residence system occurs when the elongate members are at an angle between about 0 degrees and about 70 degrees from the fully unfolded plane of the system. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the maximum folding force of the gastric residence system to occur when the elongate members are at an angle between about 0 degrees and about 70 degrees from the fully unfolded plane of the system since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
 Regarding claim 33, Marco is silent regarding the gastric residence system has an x-y bending force of at least about 0.2 newtons. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the gastric residence system to include an x-y bending force of at least about 0.2 newtons since it has been held that discovering an optimum value of a result In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over Laby and Sonobe and further in view of DiCesare (US 2013/0131637).
Regarding claim 70, the modified invention of Laby and Sonobe discloses the elastomer component (32, Fig 7 -Laby as modified by Sonobe to have 3 carrier polymer-agent components) comprises a plurality of branches equal in number to the plurality of at least three carrier polymer-agent components (B, Fig 3a –Sonobe) (See Fig 6c –Sonobe), however, Sonobe is silent regarding the elastomer further comprises webbing between the plurality of branches. 
DiCesare teaches a residence system wherein a main body (600, Fig 6B) comprises webbing (620, Fig 6B) between a plurality of branches (602, Fig 6B) (Para 0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the main body elastomer component disclosed by Laby and Sonobe to have webbing as taught by DiCesare in order to have a gastric residence system that can be better retained in the retention shape (Para 0029).
Claim 74 is rejected under 35 U.S.C. 103 as being unpatentable over Laby (US 3844285) in view of Sonobe (EP 0415671) and further in view of Menachem (US 10485758).
Regarding claim 74, the modified invention of Laby and Sonobe discloses all of the elements of the invention as discussed above, however, is silent regarding at least one of a first portion or a second portion of the intercomponent anchor comprises a knob shape, and the first portion is located within the elastomer component.
Menachem teaches and intercomponent anchor (58, Fig 15) wherein a second portion (proximal end of intercomponent anchor 58, Fig 15) comprises a knob shape (Col 31, lines 2-6; Knob is defined in Merriam-Webster Dictionary as “a rounded protuberance” and thus the bulbous member 58 can be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the intercomponent anchor disclosed by Laby and Sonobe to instead be knob-shaped as taught by Menachem in order to have a releasabe engagement between the elastomer comment and elongate members that allows for disassembly of the device to ease the release from the stomach aster a predetermined time period (Col 7, lines 14-29; Col 31, lines 2-12).
Response to Arguments
Applicant’s arguments regarding Sonobe failing to teach “wherein the gastric residence system has a compacted form when within a container that provides a constraining force” have been fully considered but are moot in view of the current rejection that relies on Laby to teach the elastomer component.
Applicant’s arguments regarding Sonobe failing to teach the “linker” as disclosed by the specifications have been fully considered but is not persuasive. While Sonobe may teach a non-disintegratable polyurethane “linker” as applicant points out, none of the present claims specifically claim that the linker is configured to disintegrate in an aqueous environment. Therefore, claims 2 and 72 currently read on Sonobe’s linkers (C, Fig 6c) as discussed above.
Applicant’s arguments regarding Sonobe’s intercomponent anchor not comprising a bulbous or knob shape have been fully considered but are moot in view of the current rejection that relies on Menachem to teach a bulbous or knob shaped intercomponent anchor.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:30am to 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTARIUS S DANIEL/Examiner, Art Unit 3783   
/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783